Name: Commission Regulation (EC) No 2395/1999 of 11 November 1999 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Republic of Korea
 Type: Regulation
 Subject Matter: international trade;  trade;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 EN Official Journal of the European Communities12. 11. 1999 L 290/11 COMMISSION REGULATION (EC) No 2395/1999 of 11 November 1999 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Republic of Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1), as last amended by Commis- sion Regulation (EC) No 1072/1999 (2), and in particular Article 7 thereof, (1) Whereas Article 7 of the Agreement between the Community and the Republic of Korea on trade in textiles products (3), initialled on 7 August 1986 and as last amended by an Agreement in the form of an Exchange of Letters (4), initialled on 22 December 1994, provides that transfers may be agreed between quota years; (2) Whereas the Republic of Korea has made a request on 27 September 1999; (3) Whereas the transfers requested by the Republic of Korea fall within the limits of the flexibility provisions referred to in Article 7 and set out in Annex VIII to Regulation (EEC) No 3030/93; (4) Whereas it is appropriate to grant the request; (5) Whereas it is desirable that this Regulation enters into force the day after its publication in order to allow operators to benefit from it as soon as possible; (6) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Regulation (EEC) No 3030/93, HAS ADOPTED THIS REGULATION: Article 1 Transfers between the quantitative limits for textile goods originating in the Republic of Korea are authorised for the quota year 1999 as detailed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Commu- nities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1999. For the Commission Pascal LAMY Member of the Commission (1) OJ L 275, 8.11.1993, p. 1. (2) OJ L 134, 28.5.1999, p. 1. (3) Approved by Council Decision 87/471/EEC (OJ L 263, 14.9.1987, p. 37). (4) Approved by Council Decision 95/131/EC (OJ L 94, 26.4.1995, p. 459). EN Official Journal of the European Communities 12. 11. 1999L 290/12 ANNEX  Category 3: carry over of 58 450 kilograms from year 1998 quantitative limits.  Category 3A: carry over of 58 450 kilograms from year 1998 quantitative limits.  Category 4: carry over of 1 077 160 pieces from year 1998 quantitative limits.  Category 5: carry over of 2 429 000 pieces from year 1998 quantitative limits.  Category 28: carry over of 72 940 pieces from year 1998 quantitative limits.  Category 83: carry over of 27 440 kilograms from year 1998 quantitative limits.  Category 35: advance use of 383 600 pieces from year 2000 quantitative limits.